Cropsey, J.
Judgment unanimously reversed upon the law and new trial granted, with thirty dollars costs to appellants to abide the event. The plaintiffs’ proof was to the effect that while their truck was standing still, near a corner, defendants’ truck, coming along a side street, turned in front of plaintiffs’ truck, striking it, causing damage. The plaintiffs showed that the damage had been repaired and paid for, but plaintiffs’ witness was not allowed to testify how much had been paid for the repairs. We think that this evidence should have been received, as it was some evidence of the reasonable cost of doing the work.
It was error to nonsuit the plaintiffs.